201 Mich. App. 720 (1993)
506 N.W.2d 624
PEOPLE
v.
CUNNINGHAM
Docket No. 147927.
Michigan Court of Appeals.
Submitted September 8, 1993, at Grand Rapids.
Decided October 4, 1993, at 10:00 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, George B. Mullison, Prosecuting Attorney, and Martha G. Mettee, Assistant Prosecuting Attorney, for the people.
Patricia Pirnie, for Curtis J. Cunningham.
Randy D. Johnson, for Timothy L. Sequin.
Before: MURPHY, P.J., and MACKENZIE and GRIFFIN, JJ.
GRIFFIN, J.
The people appeal as of right an order of the circuit court dismissing the charges against defendants of being accessories after the fact, MCL 750.505; MSA 28.773. We reverse and reinstate the charges.
I
This case arises out of a hit-and-run automobile accident. At the time of the accident, Preston Badgerow, III, was driving his automobile with defendant Timothy Lee Sequin as his passenger. They were following a vehicle driven by Charles Cunningham, in which Joe Cunningham and defendant Curtis Jay Cunningham were passengers. As Badgerow drove out of a service station driveway, his vehicle struck a pickup truck, which spun and collided with a Buick automobile. As a result of the multivehicle accident, the driver of the pickup truck was killed and the driver of the Buick was seriously injured.
Following the collisions, Badgerow hesitated for a moment and then fled. Badgerow drove his vehicle to Joe Cunningham's house. The next morning, Badgerow, Charles Cunningham, defendant Sequin, and defendant Cunningham allegedly began dismantling Badgerow's automobile in an effort to *722 prevent its detection. Despite defendants' alleged efforts, the police discovered the automobile and traced it to the accident. Badgerow thereafter was charged with negligent homicide, MCL 750.324; MSA 28.556, and failure to stop at the scene of a serious personal injury accident, MCL 257.617; MSA 9.2317. Defendants Sequin and Curtis Jay Cunningham were charged with being accessories after the fact to Badgerow's failure to stop at the scene of a serious personal injury accident.
In the circuit court, defendants successfully moved to quash the informations. Defendants argued that MCL 750.505; MSA 28.773 requires that both the charged offense (accessory after the fact) and the preceding related felony (leaving the scene of a serious personal injury accident) be offenses indictable at common law. The circuit court agreed and dismissed the accessory charges on the basis that the crime of leaving the scene of a serious personal injury accident was not a felony recognized at common law. The people now appeal, and we reverse.
II
The crime of accessory after the fact is a common-law felony punishable under the catch-all provision of MCL 750.505; MSA 28.773. People v Lucas, 402 Mich. 302; 262 NW2d 662 (1978); People v Mitchell, 138 Mich. App. 163, 168; 360 NW2d 158 (1984); People v Williams, 117 Mich. App. 505, 511-514; 324 NW2d 70 (1982).
MCL 750.505; MSA 28.773 provides:
Any person who shall commit any indictable offense at the common law, for the punishment of which no provision is expressly made by any statute of this state, shall be guilty of a felony, punishable *723 by imprisonment in the state prison not more than 5 years or by a fine of not more than $10,000.00, or both in the discretion of the court.
It is well settled that a common-law definition of a crime prevails unless it has been changed by statute. People v Schmitt, 275 Mich. 575, 577; 267 N.W. 741 (1936). Moreover, legislative amendment of the common law is not easily presumed nor will established rules of the common law be abrogated by implication. Hasty v Broughton, 133 Mich. App. 107, 113; 348 NW2d 299 (1984).
In Lucas, supra at 304, the Supreme Court adopted the following common-law definition for the crime of accessory after the fact:
An "accessory after the fact," at common law, according to Professor Perkins, is "one who, with knowledge of the other's guilt, renders assistance to a felon in the effort to hinder his detection, arrest, trial or punishment."
The circuit court construed MCL 750.505; MSA 28.773 as requiring both the charged offense (accessory after the fact) and the preceding related felony (leaving the scene of a serious personal injury accident) to be crimes recognized at common law. We disagree.
III
We review for error a lower court decision to grant a motion to quash on legal grounds. People v Thomas, 438 Mich. 448, 452; 475 NW2d 288 (1991). An "abuse of discretion" standard of review is not employed for appeals of issues of law. Id.
In construing penal statutes, all provisions are to be "construed according to the fair import of their terms, to promote justice and to effect the *724 objects of the law." MCL 750.2; MSA 28.192; People v Sherman, 188 Mich. App. 91, 93; 469 NW2d 19 (1991). When a statute is clear and unambiguous, judicial construction at variance with the plain meaning is precluded. People v Walker, 166 Mich. App. 299, 301; 420 NW2d 194 (1988).
We find no language in the statute at issue that supports the construction adopted by the lower court. On the contrary, the terms of the statute plainly provide for punishment for crimes that were indictable at common law. The offense of accessory after the fact is such a crime. Because the statute makes no reference to preceding related felonies, the common-law definition of accessory after the fact remains unaffected.
Defendants ask us to differentiate between an accessory after the fact to a common-law felony and an accessory after the fact to a statutorily created felony. In their view, only the former is punishable under the Criminal Code. We disagree and find no reason in law or logic to make such a distinction. In light of the statutory language at issue, defendants' position as accepted by the lower court is untenable.
Accordingly, we reverse the decision of the circuit court and hold that pursuant to MCL 750.505; MSA 28.773 the charged crime alone must be an offense indictable at common law.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.